Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the limitation “the set formed by a start of a turn, an end of a turn, a turn radius and/or direction change, a gradient change on its own or in combination with a lateral heading change” in lines 16-19 leaves the reader in question as to what protection is sought. For instance, there is insufficient antecedent basis for the limitation "the set". Moreover, the object of the pronoun “its” is not sufficiently clear. Moreover, the comma separated list does not include a conjunction to clarify whether the set is formed by all of the listed elements.	For examination, the claim will mean a set formed by a start of a turn, an end of a turn, a turn radius , a direction change, a gradient change , and a lateral heading change….
Claim 1 recites “a trajectory” in line 1, line 4, and line 14. Whether 3 distinct trajectories are being claimed cannot be determined. For examination, the subsequent limitations are mere double inclusions. 
Claim 7 recites “a predetermined period T”, however, this limitation is previously introduced in claim 1, from which claim 7 depends. Whether there are two distinct periods is not understood. For examination, the limitation is merely a double inclusion.
Claim 8 recites “a predetermined period T”, however, this limitation is previously introduced in claim 1, from which claim 8 depends. Whether there are two distinct periods is not understood. For examination, the limitation is merely a double inclusion.
Claim 9 recites “a predetermined period T”, however, this limitation is previously introduced in claim 1, from which claim 9 depends. Whether there are two distinct periods is not understood. For examination, the limitation is merely a double inclusion.
As to claim 11, the limitation “the set formed by a start of a turn, an end of a turn, a turn radius and/or direction change, a gradient change on its own or in combination with a lateral heading change” in in lines 20-22 leaves the reader in question as to what protection is sought. For instance, there is insufficient antecedent basis for the limitation "the set". Moreover, the object of the pronoun “its” is not sufficiently clear. Moreover, the comma separated list does not include a conjunction to clarify whether the set is formed by all of the listed elements.	For examination, the claim will mean a set formed by a start of a turn, an end of a turn, a turn radius , a direction change, a gradient change , and a lateral heading change….
Claim 1 recites “a trajectory” in line 1, line 7, and line 18. Whether 3 distinct trajectories are being claimed cannot be determined. For examination, the subsequent limitations are mere double inclusions. 
As to claim 11, the claim recites “a predetermined period T” in lines 20, 23, 27, and 31. Whether there is more than one distinct period is not understood. For examination, the subsequent limitations are mere double inclusions.
Claim 12 recites “a predetermined period T”, however, this limitation is previously introduced in claim 11, from which claim 12 depends. Whether there are two distinct periods is not understood. For examination, the limitation is merely a double inclusion.
Claims 2-10, and 12 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As best can be understood, the following is a statement of reasons for the indication of allowable subject matter:	Claim 1 is allowable over the prior art of record because the prior art does not teach:
“… 
	the method for guidance and for assisting in following a trajectory being wherein the target trajectory of the aircraft has one or more trajectory breaks from the set formed by a start of a turn, an end of a turn, a turn radius and/or direction change, a gradient change on its own or in combination with a lateral heading change; and	 the third step calculates the remaining time before the next break, and the fourth step displays, in addition to the guidance symbol, first information anticipating the next trajectory break with regard to the remaining time until the next break as calculated in the third step when the calculated remaining time passes values less than a predetermined period T.”

Claim 11 is allowable over the prior art of record because the prior art does not teach:
“…	the system for guidance and for assisting in following a trajectory being wherein the target trajectory of the aircraft has one or more trajectory breaks from the set formed by a start of a turn, an end of a turn, a turn radius and/or direction change, a gradient change on its own or in combination with a lateral heading change;	 the guidance computer is configured so as to calculate the remaining time before the next break, and the control screen is configured so as to display, in addition to the guidance symbol:	 first information anticipating the next trajectory break with regard to the remaining time until the next break calculated when the calculated remaining time passes a value less than a predetermined period T; and/or 	second information anticipating the next trajectory break with regard to the direction of displacement of the guidance symbol after the next break when the calculated remaining time passes a value less than a predetermined period T; and/or 	third information anticipating the next trajectory break with regard to the displacement velocity of the guidance symbol after the next break when the calculated remaining time passes a value less than a predetermined period T; and/or 	fourth information anticipating the next trajectory break with regard to the gradient to be taken after the next break when the calculated remaining time passes a value less than a predetermined period T.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        /ADAM D TISSOT/Primary Examiner, Art Unit 3663